


Exhibit 10(o)

 

CONSTELLATION ENERGY GROUP, INC.

 

SENIOR EXECUTIVE SUPPLEMENTAL PLAN

 

1.                                       Objective.  The objective of this Plan
is to enhance the benefits provided to certain senior executives of
Constellation Energy Group and its subsidiaries in order to attract and retain
talented executive personnel.

 

2.                                       Definitions.  All words beginning with
an initial capital letter and not otherwise defined herein shall have the
meaning set forth in the Pension Plan.   All singular terms defined in this Plan
will include the plural and vice versa. As used herein, the following terms will
have the meaning specified below:

 

                                                “Average Annual Base Salary”
means an amount determined by (a) computing the monthly base rate of pay amounts
(i.e., the types of such pay that are includable in the computation of Pension
Plan benefits) paid during the prior five consecutive twelve month periods
immediately preceding the month that includes the date of the computation, and
(b) averaging the two twelve month periods during which the highest amounts were
paid.

 

                                                “Average Incentive Award” (or
“Average Award”) means the average of the two highest of the participant’s five
immediately prior year awards earned under Constellation Energy Group’s
Executive Annual Incentive Plan, Constellation Energy Group’s Senior Management
Annual Incentive Plan and/or Other Incentive Awards Programs.

 

                                                “Benefit Start Date” means the
date as of which the participant’s benefits, if any, under this Plan commence.

 

                                                “Cause” means the participant’s
(a) failure to comply with Constellation Energy Group policy, (b) deliberate and
continual refusal to satisfactorily perform employment duties on substantially a
full-time basis, (c) deliberate and continual refusal to act in accordance with
any specific instructions of a majority of Constellation Energy Group’s Board of
Directors, (d) disclosure, without the consent of a majority of Constellation
Energy Group’s Board of Directors, of confidential information or trade secrets
concerning Constellation Energy Group which could be materially damaging to
Constellation Energy Group, or (e) deliberate

 

--------------------------------------------------------------------------------


 

misconduct which could be materially damaging to Constellation Energy Group
without reasonable good faith belief by the participant that such conduct was in
the best interest of Constellation Energy Group.

 

                                                “Change in Control” means (a)
the purchase or acquisition by any person, entity or group of persons, (within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934
(the “Exchange Act”), or any comparable successor provisions), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20 percent or more of either the outstanding shares of common stock of
Constellation Energy Group or the combined voting power of Constellation Energy
Group’s then outstanding shares of voting securities entitled to a vote
generally, or (b) the consummation of, following the approval by the
stockholders of Constellation Energy Group of a reorganization, merger, or
consolidation of Constellation Energy Group, in each case, with respect to which
persons who were stockholders of Constellation Energy Group immediately prior to
such reorganization, merger or consolidation do not, immediately thereafter, own
more than 50 percent of the combined voting power entitled to vote generally in
the election of directors of the reorganized, merged or consolidated entity’s
then outstanding securities, or (c) a liquidation or dissolution of
Constellation Energy Group or the sale of substantially all of its assets, or
(d) a change of more than one-half of the members of the Board of Directors of
Constellation Energy Group within a 90-day period for reasons other than the
death, disability, or retirement of such members.

 

                                                “Committee” means the Committee
on Management of the Board of Directors of Constellation Energy Group.

 

                                                “Constellation Energy Group”
means Constellation Energy Group, Inc., a Maryland corporation, or its
successor.

 

                                                “Constellation Energy Group’s
Executive Annual Incentive Plan” means such plan or other incentive plan or
arrangement designated in writing by the Plan Administrator.

 

                                                “Constellation Energy Group’s
Senior Management Annual Incentive Plan” means such plan or other incentive plan
or arrangement designated in writing by the Plan Administrator.

 

                                                “Demotion” means a transfer to a
position with Constellation Energy Group or a subsidiary of Constellation Energy
Group

 

2

--------------------------------------------------------------------------------


 

that either (a) is substantially below the position in which the participant was
employed on the date of transfer, or (b) results in a substantial reduction in
pay when compared to the participant’s pay on the date of the transfer.  Whether
a position is substantially below another position shall be determined in the
reasonable discretion of the Committee, with reference to factors including
whether the participant retains principal responsibility for a department or
division, and whether the participant remains eligible for the perquisites
enjoyed by the participant before the position change.

 

                                                “Early Receipt Reduction Factor”
means 100% less 1/3 of 1% for each month that the participant is less than age
62 on the participant’s Benefit Start Date.

 

                                                “Interest Rate” means the rate
equal to the average monthly 30-year Treasury bond rate for the second calendar
quarter preceding the computation date, less 50 basis points.

 

                                                “Internal Revenue Code
Limitations” means the limitations under Section 415 and/or 401(a)(17) of the
Internal Revenue Code.

 

                                                “LTD Plan” means the
Constellation Energy Group, Inc. Disability Insurance Plan as may be amended
from time to time, or any successor plan.

 

                                                “Mortality Table” means the
mortality table used to convert annuities to lump sums in the Pension Plan.

 

                                                “Nonqualified Deferred
Compensation Plan” means the Constellation Energy Group, Inc. Nonqualified
Deferred Compensation Plan.

 

                                                “Other Incentive Awards Program”
means the program(s) designated in writing by the Plan Administrator applicable
to certain employees that provides awards; but includes only the types of awards
that are includable in the computation of Pension Plan benefits.

 

                                                “Pension Plan” means the Pension
Plan of Constellation Energy Group, Inc. as may be amended from time to time, or
any successor plan.

 

                                                “Plan” means this Constellation
Energy Group, Inc. Senior Executive Supplemental Plan.

 

3

--------------------------------------------------------------------------------


 

                                                “Plan Administrator” means, as
set forth in Section 3, the Committee.

 

                                                “Rabbi Trust” means the trust
adopted by Constellation Energy Group pursuant to the Grantor Trust Agreement
Dated as of January 1, 2001, between Constellation Energy Group and Citibank,
N.A.

 

                                                “Survivor Annuity Percentage”
means 50%, unless the participant elects, in the timing and manner established
by the Plan Administrator, a higher percentage (in multiples of 5% to a total
percentage not to exceed 100%).

 

                                                “Termination From Employment
With Constellation Energy Group” means a participant’s separation from service
with Constellation Energy Group or a subsidiary of Constellation Energy Group;
however, a participant’s retirement, disability, or transfer of employment to or
from a subsidiary of Constellation Energy Group shall not constitute a
Termination From Employment With Constellation Energy Group.

 

                                                “Total SERP Service” means (a)
Credited Service accumulated while designated as a participant with respect to
supplemental pension benefits under this Plan or while a participant under the
Constellation Energy Group Supplemental Pension Plan, or while a participant
under any predecessor executive supplemental pension benefit plan, plus (b) one
fourth of Credited Service accumulated while not such a participant.

 

3.                                       Plan Administration.  The Committee is
the Plan Administrator and has sole authority (except as specified otherwise
herein) to interpret the Plan and, in general, to make all other determinations
advisable for the administration of the Plan to achieve its stated objective. 
Appeals of written decisions by the Plan Administrator may be made to the Board
of Directors of Constellation Energy Group.  Decisions by the Board shall be
final and not subject to further appeal.  The Plan Administrator shall have the
power to delegate all or any part of its duties to one or more designees, and to
withdraw such authority, by written designation.

 

4.                                       Eligibility.  Each senior executive of
Constellation Energy Group or its subsidiaries may be designated in writing by
the Plan Administrator as a participant with respect to one or more benefits
under the Plan. Once designated,

 

4

--------------------------------------------------------------------------------


 

participation shall continue until such designation is withdrawn at the
discretion and by written order of the Plan Administrator, provided, however,
that such withdrawal may not be made with respect to a participant who has
satisfied the eligibility requirements to retire (as set forth in Section
5(b)(i)).  Notwithstanding the foregoing, any participant while classified as
disabled under the LTD Plan shall continue to participate in this Plan while
classified as disabled and, for purposes of the supplemental pension benefit
provided by this Plan, while classified as disabled, shall be deemed to continue
to accrue Credited Service until no later than his/her Normal Retirement Date.

 

5.                                       Supplemental Pension Benefit.

 

(a)                                  Generally.

 

(i)                     A Plan participant who was a participant in the
Constellation Energy Group Supplemental Pension Plan on January 1, 2000, shall
be eligible for supplemental pension benefits under this Plan only if the
participant’s supplemental pension benefits under this Plan are greater than the
supplemental pension benefits computed under the Constellation Energy Group
Supplemental Pension Plan based on the participant’s age, service, and eligible
compensation on the date as of which benefits become payable. If a participant
or a participant’s surviving spouse receives benefits from this Plan, he/she
cannot also receive benefits from the Constellation Energy Group Supplemental
Pension Plan.

 

(ii)                  Any other participant in the Plan shall be eligible for
benefits under this Plan without regard to any computation under the
Constellation Energy Group Supplemental Pension Plan.

 

(b)           Retirement benefits.

 

(i)                     Eligibility for retirement benefits. A participant shall
be eligible to retire under this Plan on or after the participant’s Normal
Retirement Date, or on the first day of any month preceding his/her Normal
Retirement Date, if on his/her Severance From Service Date and while a
participant he/she has attained (1) age 55 and has accumulated at least 10 years
of Credited Service; or (2) age 62 and has accumulated at least five years of
Credited Service.

 

5

--------------------------------------------------------------------------------


 

(ii)                  Computation of retirement benefits. A participant who is
eligible to retire under this Plan will be entitled to supplemental pension
retirement benefits under this Plan, which will be calculated as set forth below
on the participant’s Benefit Start Date:

 

(1)             add the Average Annual Base Salary and the Average Incentive
Award,

 

(2)             divide the sum by 12,

 

(3)             multiply this dollar amount by the appropriate percentage,
determined as follows: Chairman of the Board and President of Constellation
Energy Group - 60%; all other participants (the product of 5.5% multiplied by
the number of full and fractional years of Total SERP Service), (maximum is
55%).

 

(4)             multiply this dollar amount by the Early Receipt Reduction
Factor; provided, however, if the participant is age 62 or older on his/her
Benefit Start Date, such factor shall be one (1),

 

(5)             subtract from this dollar amount the charges relating to
coverage for a pre-retirement survivor annuity in excess of 50%, and for a
post-retirement survivor annuity in excess of 50%, and

 

(6)             subtract from the remainder the net monthly amount payable to
the participant under the Pension Plan on the participant’s Benefit Start Date
(assuming a 50% spousal joint and survivor annuity for a married participant),
(if the participant is not eligible to commence monthly Pension Plan payments on
the participant’s Benefit Start Date, the participant’s benefit will be
unreduced for Pension Plan payments until the date the participant is first
eligible to commence monthly Pension Plan payments), or, if the participant
elects a lump sum under the PEP provisions of the Pension Plan, the monthly

 

6

--------------------------------------------------------------------------------


 

amount that would have been payable under the Pension Plan as a life annuity for
a single participant or as a 50% spousal joint and survivor annuity for a
married participant, as of the Benefit Start Date under this Plan.

 

(iii)               Form of payout of retirement benefits.  Each participant
entitled to supplemental pension retirement benefits will receive his/her
supplemental pension retirement benefits payout in the form of a monthly
payment, unless the participant makes a valid election to receive his/her
supplemental pension retirement benefits payout in the form of a lump sum.

 

A participant may elect to receive his/her supplemental pension retirement
benefits payout in the form of a lump sum by submitting to the Plan
Administrator a signed Lump Sum Election Form.  On such Form, the participant
may elect to rollover such payout directly to the Nonqualified Deferred
Compensation Plan.  The Form must be received by the Plan Administrator before
the beginning of the calendar year during which the participant’s Severance From
Service Date occurs.  The election to receive a payout in the form of a lump
sum, or to rollover such payment to the Nonqualified Deferred Compensation Plan,
may be revoked at any time before the beginning of the calendar year during
which the participant’s Severance From Service Date occurs, by submitting to the
Plan Administrator a signed Lump Sum Revocation Form.

 

(iv)              Amount, timing, and source of monthly retirement benefit
payout.  A participant entitled to monthly supplemental pension retirement
benefits will receive monthly payments equal to the amount determined under
paragraph (b)(ii).  Such payments shall commence effective with the first of the
month following the Participant’s Severance From Service Date.  If such
participant receives (or would have received but for the Internal Revenue Code
Limitations) cost of living adjustment(s) under the Pension Plan, the monthly
payments hereunder will be automatically increased based on the percentage of,
and at the same time as, such adjustment(s).  Monthly payments hereunder shall
permanently cease upon the death of the

 

7

--------------------------------------------------------------------------------


 

participant, effective with the monthly payment for the month following the
month of the participant’s death.  Monthly payments hereunder shall be made in
accordance with the provisions of the Rabbi Trust and, to the extent not paid
under the terms of the Rabbi Trust, from general corporate assets.

 

(v)                 Amount, timing, and source of lump sum retirement benefit
payout.  A participant entitled to a lump sum supplemental pension retirement
benefit will receive a lump sum payment.  This lump sum payment will be
calculated by a certified actuary and will be equal to the present value of an
immediate annuity including the estimated present value of post-retirement
supplemental survivor annuity benefits described in Section 6, and reflecting
the present value of any deferred Pension Plan payments using (1) the
supplemental pension retirement benefit amount calculated under paragraph
(b)(ii), which is expressed as a monthly amount, (2) the Interest Rate computed
on the participant’s Benefit Start Date, and (3) the Mortality Table.  Such lump
sum payment shall be made within 60 days after the participant’s Severance From
Service Date, and shall either be paid to the participant, or rolled over to the
Nonqualified Deferred Compensation Plan pursuant to the participant’s election
under (b)(iii).  The lump sum payment shall be made in accordance with the
provisions of the Rabbi Trust and, to the extent not paid under the terms of the
Rabbi Trust, from general corporate assets.  A participant who receives or rolls
over a lump sum payment shall not be entitled to any cost of living or other
pension payment adjustments or to post-retirement survivor annuity coverage
under the Plan.

 

(vi)              Death of participant entitled to lump sum payout.  In the
event of the death of a participant after his/her Severance From Service Date
and before the participant receives or rolls over the lump sum payment under
paragraph (b)(v), such lump sum payment shall be made to the participant’s
surviving spouse (as defined in Section 6(i)).  The lump sum payment shall be
the same amount and made at the same time and from the same sources as

 

8

--------------------------------------------------------------------------------


 

set forth in paragraph (b)(v).  If there is no surviving spouse at the date of
the participant’s death, no payments shall be made pursuant to Sections 5 or 6. 
A surviving spouse who receives a lump sum benefit under this paragraph (b)(vi)
shall not be entitled to any cost of living or other pension payment adjustments
or to post-retirement survivor annuity coverage under the Plan.

 

(c)                                  Entitlement to benefit upon happening of
certain events.

 

(i)                     Computation of gross accrued benefit.  The computation
of the gross accrued supplemental pension benefit for a participant as of the
date of the computation will be made as follows:

 

(1)             add the Average Annual Base Salary and the Average Incentive
Award,

 

(2)             divide the sum by 12, and

 

(3)             multiply this dollar amount by the appropriate percentage,
determined as follows: Chairman of the Board and President of Constellation
Energy Group — 60%; all other participants (by the product of 5.5% multiplied by
the number of full and fractional years of Total SERP Service as of the date of
the computation) (maximum is 55%).

 

(ii)                  Computation of net accrued benefit.  The computation of
the net accrued supplemental pension benefit for a participant as of the date of
the computation will be made by subtracting from the gross accrued benefit
determined under paragraph (c)(i) the amount of the participant’s Gross Pension
under the Pension Plan determined as of the date of the computation and assuming
that monthly payments of such Gross Pension begin on the first of the month
after the later of reaching age 62 or the date of the computation.  If the
participant is not eligible for payment of a Gross Pension under the Pension
Plan, the participant’s Accrued Gross Pension determined as of the date of

 

9

--------------------------------------------------------------------------------


 

the computation shall be substituted for the Gross Pension described above, with
the appropriate reduction for early receipt applied as if the participant were
eligible to begin payment of his Accrued Gross Pension on the first of the month
after the later of reaching age 62 or the date of the computation.

 

(iii)               Satisfaction of requirements.  A participant who has
satisfied the age and Credited Service requirements set forth in Section 5(b)(i)
while eligible as set forth in Section 4, but who does not retire under the Plan
due to Demotion, Termination From Employment With Constellation Energy Group, or
the withdrawal of a participant’s eligibility to participate under Section 5,
shall be entitled to his/her net accrued supplemental pension benefit.  The
effective date of the Demotion, Termination From Employment With Constellation
Energy Group, or eligibility withdrawal event shall be the date of such
Demotion, Termination From Employment With Constellation Energy Group, or
eligibility withdrawal.

 

(iv)              Other events.  A participant, regardless of his/her age and
years of Credited Service, shall be entitled to his/her net accrued supplemental
pension benefit upon the happening of any of the following entitlement events,
but only if such entitlement event occurs while a participant and before a
participant retires under this Plan:

 

(1)             Change in Control.  A Change in Control, followed within two
years by the participant’s Demotion, a participant’s Termination From Employment
With Constellation Energy Group, or the withdrawal of the participant’s
eligibility to participate under the Plan, is an entitlement event.  The
effective date of the entitlement event shall be the date of the Demotion,
Termination From Employment With Constellation Energy Group, or eligibility
withdrawal.

 

10

--------------------------------------------------------------------------------


 

(2)             Plan amendment.  A Plan amendment that has the effect of
reducing a participant’s gross accrued supplemental pension benefit is an
entitlement event.  In determining whether such a reduction has occurred, the
participant’s gross accrued supplemental pension benefit calculated on the day
immediately preceding the effective date of the amendment shall be compared to
the participant’s gross accrued supplemental pension benefit calculated on the
effective date of the amendment.  An amendment that has the effect of reducing
future benefit accruals is not an entitlement event.  It is intended that an
entitlement event under this paragraph (c)(iii)(2) will occur only with respect
to those amendments that are substantially similar to amendments that are
prohibited by Internal Revenue Code section 411(d)(6) with respect to qualified
pension plans.  The effective date of the entitlement event shall be the
effective date of the Plan amendment.

 

(3)             Involuntary Demotion, Termination From Employment With
Constellation Energy Group, or eligibility withdrawal without Cause.  A
participant’s involuntary Demotion or involuntary Termination From Employment
With Constellation Energy Group without Cause, or the withdrawal of a
participant’s eligibility to participate under Sections 5 or 6 of the Plan
without Cause, is an entitlement event.  The effective date of the entitlement
event shall be the effective date of the participant’s involuntary Demotion or
involuntary Termination From Employment With Constellation Energy Group without
Cause, or the eligibility withdrawal without Cause.

 

(v)                 Form of benefit payout. Each participant entitled to a
payout under this paragraph (c) will receive such payout in the form of a lump
sum payment.

 

(vi)              Amount, timing, and source of benefit payout.  A participant
entitled to a payout of his/her net accrued benefit, as a result of the
occurrence of

 

11

--------------------------------------------------------------------------------


 

an event described in paragraphs (c)(iii), (c)(iv)(1), (2), or (3) will be
entitled to a lump sum benefit.  This lump sum benefit will be calculated by a
certified actuary  as the present value, determined as of the date of payment,
of an annuity beginning at age 62 (or the participant’s actual age, if the
participant is older than age 62 on the date the lump sum benefit is payable),
including the estimated present value of post-retirement survivor annuity
benefits described in Section 6, using (1) the net accrued benefit amount
calculated under paragraph (d)(iv) on the effective date of the entitlement
event, which is expressed as a monthly amount, (2) the Interest Rate computed on
the date the lump sum benefit is payable, and (3) the Mortality Table.  The lump
sum benefit shall be payable as of the participant’s Severance From Service
Date, and shall be made within 60 days after such date in accordance with the
provisions of the Rabbi Trust and, to the extent not paid under the terms of the
Rabbi Trust, from general corporate assets.  A participant who receives a lump
sum benefit under this paragraph (c)(vi) shall not be entitled to any cost of
living or other pension payment adjustments or to pre-retirement or
post-retirement survivor annuity coverage.

 

(vii)           Death of participant entitled to lump sum payout.  In the event
of the death of a participant after the occurrence of an event described in
paragraphs (c)(iii), (c)(iv)(1), (2), or (3) and before the participant receives
the lump sum payment under paragraph (c)(vi), a lump sum payment shall be made
to the participant’s surviving spouse (as defined in Section 6(i)).  The lump
sum payment will be calculated by a certified actuary and will be equal to 100%
of the lump sum that would have been paid to the participant under paragraph
(vi), as of the date on which the lump sum is payable under this paragraph
(vii), provided that the participant’s date of death is on or after his/her
Severance From Service Date.  If the participant’s date of death is before
his/her Severance From Service Date, 50% shall be substituted for 100% in the
preceding sentence.  The lump sum benefit shall be payable as of the earlier of
the participant’s Severance From Service Date or date

 

12

--------------------------------------------------------------------------------


 

of death, and shall be made within 60 days after such date in accordance with
the provisions of the Rabbi Trust and, to the extent not paid under the terms of
the Rabbi Trust, from general corporate assets.  If there is no surviving spouse
at the date of the participant’s death, no payments shall be made pursuant to
Sections 5 or 6.  A surviving spouse who receives a lump sum benefit under this
paragraph (c) (vii) shall not be entitled to any cost of living or other pension
payment adjustments or to pre-retirement or post-retirement survivor annuity
coverage under the Plan.

 

6.                                       Supplemental Survivor Annuity Benefit.

 

(a)                                  Survivor annuity benefit.

 

(i)                     Eligibility for survivor annuity benefit.  Following the
death of a participant who is fully vested under the Pension Plan, a
supplemental survivor annuity may be paid to the participant’s surviving spouse
until the death of that spouse, using the Survivor Annuity Percentage. The
participant will not bear the cost of up to a 50% survivor annuity benefit, but
will bear the cost of a survivor annuity benefit in excess of 50%.  For purposes
of this Section 6(a), a participant’s surviving spouse is the individual married
to the participant on the date of the participant’s death.  If there is no
surviving spouse, or if the participant or the participant’s spouse previously
received or is entitled to receive a lump sum payment under Section 5, no
supplemental survivor annuity will be payable.

 

(ii)                  Computation of survivor annuity benefit.  The amount of
the supplemental survivor annuity will be determined as follows:

 

(1)             if the participant’s Benefit Start Date occurred prior to the
date of death:

 

(a)                        begin with the monthly pension benefit (under Section
5(b) of this Plan) that

 

13

--------------------------------------------------------------------------------


 

the participant was receiving prior to the date of death, and

 

(b)                       multiply this dollar amount by the Survivor Annuity
Percentage.

 

(2)             otherwise:

 

(a)             Unless the participant elected the alternative in-service death
benefit in section (b) below:

 

(1)            begin with the  monthly Early Retirement pension benefit (under
both the Pension Plan and Section 5(b) of this Plan) to which the participant
would have been entitled if the participant had been retired at the later of age
60 or his/her actual age on the date of death for purposes of computing the
Early Receipt Reduction Factor,

 

(2)            multiply this dollar amount by the Survivor Annuity Percentage,

 

(3)            subtract from the product the net amount, if any, of the survivor
annuity provided on behalf of the participant under the Pension Plan if the
participant is participating in the Traditional Pension Plan, or the monthly
annuity that would have been provided to the participant’s spouse assuming that
he or she had been designated as the participant’s beneficiary and had chosen to
receive a survivor benefit in the form of a monthly annuity, if the participant
is participating in the PEP, and

 

(4)            subtract from this dollar amount the charges relating to coverage
(under both the Pension Plan and this Plan) for a pre-retirement survivor
annuity in excess of 50%.

 

14

--------------------------------------------------------------------------------


 

(b)            If the participant was a participant in the Pension Equity Plan
option of the Pension Plan and elected this alternative in-service death benefit
by December 31 of the year prior to his/her death or during the 2001 initial
election period established by the Plan Administrator

 

(1)            calculate the benefit under the Constellation Energy Group
Benefits Restoration Plan that would have been payable to the surviving spouse
if the participant were a participant in that plan and

 

(2)            that dollar amount will be paid to the surviving spouse only in
the form of a lump sum from this Plan.

 

(iii)               Form of payout of survivor annuity benefits. Unless the
participant made a valid election by December 31 of the year prior to his/her
death or during the 2001 initial election period established by the Plan
Administrator, to have the survivor benefits paid in a lump sum, each surviving
spouse entitled to a supplemental survivor annuity benefit will receive his/her
survivor annuity benefit payout in the form of a monthly payment.

 

(iv)              Amount, timing, and source of monthly survivor annuity benefit
payout.  A surviving spouse entitled to monthly supplemental survivor annuity
benefits will receive a monthly payment equal to the amount determined under
(ii) above.  Such payments shall commence effective with the first day of the
month following the month of the participant’s death.  If such surviving spouse
receives (or would have received but for the Internal Revenue Code Limitations)
cost of living adjustment(s) under the Pension Plan, the monthly payments
hereunder will be automatically increased based on the percentage of, and at the
same time as, such adjustment(s).  Monthly payments hereunder shall permanently
cease upon the death of the surviving spouse, effective with the monthly payment
for the month following the month

 

15

--------------------------------------------------------------------------------


 

of the surviving spouse’s death.  Monthly payments hereunder shall be made in
accordance with the provisions of the Rabbi Trust and, to the extent not paid
under the terms of the Rabbi Trust, from general corporate assets.

 

(v)                 Amount, timing, and source of lump sum survivor benefit
payout. A surviving spouse entitled to lump sum supplemental survivor benefit
will receive a lump sum payment.  This lump sum payment will be calculated by a
certified actuary and will be equal to the present value of an immediate
annuity. Such lump sum payment shall be made within 60 days after the
participant’s death.  The lump sum payment shall be made in accordance with the
provisions of the Rabbi Trust and, to the extent not paid under the terms of the
Rabbi Trust, from general corporate assets.  A surviving spouse who receives a
lump sum payment shall not be entitled to any cost of living or other pension
payment adjustments.

 

(vi)              Death of surviving spouse entitled to lump sum payout.  In the
event of the death of a surviving spouse before the spouse receives the lump sum
payment under section 6(a)(v) no payment shall be made.

 

7.                                       Death Benefit.  Constellation Energy
Group shall make arrangements, through its split-dollar life insurance program
or otherwise, for life insurance coverage for each designated participant
providing that the participant’s beneficiary shall receive, as a pre-retirement
(or pre-rollout benefit for participants as of April 1, 2000 death benefit, an
amount which is approximately equal to three times the participant’s base salary
control point plus target annual incentive (as determined in the sole discretion
of the Plan Administrator), and as a post-retirement death benefit(or
post-rollout benefit for participants as of April 1, 2000, an amount which is
approximately equal to two times the participant’s base salary control point
plus target annual incentive (as determined in the sole discretion of the Plan
Administrator), as set forth in a separate agreement between the participant and
his/her employer.

 

16

--------------------------------------------------------------------------------


 

As determined in the sole discretion of the Plan Administrator, in the event
that either (i) a participant is ineligible to receive the type of life
insurance coverage provided to other participants under this Plan, or (ii) such
coverage is not available on reasonably cost-effective terms as a result of any
penalty for smoking or other factors that are reflected in the insurance
carrier’s rates, then Constellation Energy Group shall provide a benefit that,
in the discretion of the Plan Administrator, is substantially equivalent to the
cost of the benefit provided to other participants under this Plan.

 

8.                                       Dependent Death Benefit.  For a
participant with a split-dollar policy under Section 7, in the event of the
death of a participant’s qualified dependent while the participant is an active
employee of Constellation Energy Group or a subsidiary of Constellation Energy
Group, Constellation Energy Group shall make a death benefit payment to the
participant, from general corporate assets.  For purposes of this Section 8,
qualified dependent shall have the same meaning as set forth in Constellation
Energy Group’s Family Life Insurance Plan.  For purposes of this Section 8, the
amount of death benefit payment shall be the highest amount of insurance that
would have been payable with respect to such qualified dependent if coverage had
been provided under Constellation Energy Group’s Family Life Insurance Plan.
 The dependent death benefit payment under this Plan shall be grossed-up for
income tax withholding.

 

9.                                       Miscellaneous.  None of the benefits
provided under this Plan shall be subject to alienation or assignment by any
participant or beneficiary nor shall any of them be subject to attachment or
garnishment or other legal process except (i) to the extent specially mandated
and directed by applicable State or Federal statute; (ii) as requested by the
participant or beneficiary to satisfy income tax withholding or liability; and
(iii) any policy of insurance written by a commercial carrier on a split-dollar
basis shall be assignable.

 

This Plan may be amended from time to time, or suspended or terminated at any
time, provided, however, that no amendment or termination shall reduce any
previously accrued supplemental pension benefit under this Plan or impair the
rights of any participant or beneficiary entitled to receive current or future
payment hereunder at the time of such action.  All amendments to this Plan may
be made at the written direction of the Committee. Notwithstanding anything

 

17

--------------------------------------------------------------------------------


 

else in this Plan to the contrary, the Constellation Energy Group Board of
Directors may authorize a Participant to be eligible for benefits or may
increase benefit payments.

 

Participation in this Plan shall not constitute a contract of employment between
Constellation Energy Group or any of its subsidiaries and any person and shall
not be deemed to be consideration for, or a condition of, continued employment
of any person.

 

The Plan, notwithstanding the creation of the Rabbi Trust, is intended to be
unfunded for purposes of Title I of the Employee Retirement Income Security Act
of 1974.  Constellation Energy Group shall make contributions to the Rabbi Trust
in accordance with the terms of the Rabbi Trust.  Any funds which may be
invested and any assets which may be held to provide benefits under this Plan
shall continue for all purposes to be a part of the general funds and assets of
Constellation Energy Group and no person other than Constellation Energy Group
shall by virtue of the provisions of this Plan have any interest in such funds
and assets.  To the extent that any person acquires a right to receive payments
from Constellation Energy Group under this Plan, such rights shall be no greater
than the right of any unsecured general creditor of Constellation Energy Group.

 

In the event Constellation Energy Group becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which Constellation Energy Group will not be the surviving
corporation or in which the holders of the common stock of Constellation Energy
Group will receive securities of another corporation (in any such case, the “New
Company”), then the New Company shall assume the rights and obligations of
Constellation Energy Group under this Plan.

 

This Plan shall be governed in all respects by Maryland law.

 

18

--------------------------------------------------------------------------------


 

Amendments to the Constellation Energy Group, Inc.

Senior Executive Supplemental Plan (Plan)

 

1.             Notwithstanding anything in Section 5(b)(iii) of the Plan to the
contrary, any participant who terminates employment in connection with the
management restructuring announced late in 2001, and who wants to receive a lump
sum payout of his/her Plan benefit in 2002, must irrevocably elect by December
31, 2001 to rollover the present value of his/her accrued benefit under the Plan
to the Nonqualified Deferred Compensation Plan effective December 31, 2001.  Any
additional benefit accruals under the Plan during 2002 and prior to employment
termination will automatically be paid in a lump sum from the Plan within 60
days after employment termination.

 

2.             Notwithstanding anything in Section 5(b)(ii) to the contrary,
participants designated by the Plan Administrator who are at least age 55 with
10 or more years of service as of January 31, 2002 and who make an irrevocable
election in the time and manner established by the Plan Administrator to
voluntarily retire on February 1, 2002 (or such later date on or before July 1,
2002 as required in the sole discretion of management), is entitled to an
enhanced early retirement benefit conditioned on such participants’ execution of
a waiver releasing Constellation Energy Group, Inc. and its affiliates from
certain claims.  The enhanced benefit is expressed as a lump sum amount equal to
three weeks of pay (using Average Annual Base Salary and Average Incentive
Award) per year of Credited Service (as defined under the Pension Plan). 
Participants who receive such enhanced benefits are not eligible for benefits
under any severance plan or arrangement.

 

19

--------------------------------------------------------------------------------
